M. Henry Martuscello, J.
Petitioner applies for an order permitting her to bring an action against respondent pursuant to section 618 of the Insurance Law (Motor Vehicle Accident Indemnification Corporation Law, art. 17-A), claiming that on January 27,1959 she was injured when struck by an automobile, the identity of which cannot be ascertained.
Respondent corporation opposes the application on the grounds that (1) petitioner has failed to furnish satisfactory proof of physical contact with the alleged “hit and run” vehicle, as required by section 617 of the Insurance Law; and (2) that petitioner failed to report the motor vehicle accident to the police, peace or judicial officer within 24 hours as required by section 608 of the Insurance Law. The opposition thus *172offered is based on a report made by the Police Department relative to plaintiff’s injuries wherein it is stated that petitioner was injured as a result of falling on a slippery roadway.
These conflicting claims necessitated the taking of oral testimony for which purpose extended hearings were held. Upon the evidence adduced thereon and the papers submitted on this application, petitioner has satisfied me that on January 27,1959, while crossing Bay Parkway in the Borough of Brooklyn, she was injured as a result of being struck and knocked down by an automobile, the identity of which cannot be ascertained. Petitioner has also satisfied me that immediately after the happening of this accident and at the scene thereof she orally reported to a member of the Police Department who had responded thereto that she was struck by an automobile, which was not identified; and that the Police Department investigated said accident by then interrogating at the scene thereof and elsewhere two motorists who were driving their automobiles in the vicinity of the accident about the time of the happening thereof; and that such investigation failed to reveal the identity of the automobile which struck petitioner. Consequently, I hold that the Police Department had timely notice that this was a “ hit and run ” accident; and that petitioner has thus shown compliance with the aforesaid section 608 of the Insurance Law. (Cf. Matter of Garcia v. Motor Vehicle Acc. Ind. Corp., N. Y. L. J., Oct. 28, 1959, p. 12, col. 4.)
Section 618 of the Insurance Law having been complied with, the motion is granted. Submit order.